Garry, J.
Appeal from an order of the Family Court of Rensselaer County (E. Walsh, J.), entered May 26, 2010, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 6, for visitation.
*1502The parties are the parents of two children (born in 1994 and 1996). In 2009, petitioner commenced this proceeding seeking visitation with the children. The parties ultimately stipulated that petitioner shall have reasonable visitation with the children upon 24 hours notice to respondent, and Family Court entered an order to this effect. Petitioner appeals.
Petitioner’s counsel seeks to be relieved of her assignment on the basis that there are no nonfrivolous issues to' be raised. As no appeal lies from an order entered upon consent, the appeal must be dismissed and counsel’s application to be relieved is thus rendered academic, and need not be addressed (see Matter of Logan BB. [Michelle DD.], 82 AD3d 1373, 1374 [2011]; Matter of Marshall v Haas, 74 AD3d 1593, 1593-1594 [2010]; Matter of Michaela PP. [Derwood PP.], 67 AD3d 1083, 1084 [2009]).
Mercure, J.P., Rose, Lahtinen and Kavanagh, JJ., concur. Ordered that the appeal is dismissed, without costs.